Citation Nr: 0639621	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-24 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for bilateral 
tinea pedis and assigned a non-compensable evaluation, 
effective from November 5, 2002.  

Subsequently, in a Statement of the Case (SOC) issued in 
December 2003, a 10 percent evaluation was granted for 
bilateral tinea pedis, effective from November 5, 2002.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Despite the increase 
granted, the veteran maintains that a still higher evaluation 
is warranted and it is clear that he wishes to pursue the 
claim further; therefore, it remains in appellate status.

The veteran had requested a Board videoconference hearing in 
April 2006.  In lieu of a video-hearing, a travel Board 
hearing was scheduled for July 2006.  However, the veteran 
elected to cancel that hearing due to health reasons and has 
not indicated that he wishes to be rescheduled for a hearing. 

In December 2006, the Board granted the veteran's motion to 
advance his case on the docket in light of his age.  See 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).





FINDINGS OF FACT

1.  The veteran's chronic tinea pedis is primarily manifested 
by brownish discoloration affecting both lower extremities 
and the feet, scaling and peeling of the feet, and occasional 
rash with itchiness.  

2.  The veteran's tinea pedis has been estimated as affecting 
18% of the skin of his total body surface and does not 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of less 
than six weeks during the twelve month period.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for bilateral tinea pedis are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.118, Diagnostic Codes 7806, 7813 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, VCAA notice letters were 
sent to the veteran in December 2002 and May 2003, before the 
December 2002 rating decision on his claim was issued, and in 
October 2003 after the veteran filed a Notice of Disagreement 
with the evaluation assigned in that rating action.  
Therefore, the timing requirement of the notice has been met 
in this case. 

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in the letter dated in October 
2003, the RO informed the veteran that if he felt his 
service-connected disability had increased in severity beyond 
the rating assigned, he should submit current medical 
evidence to support his claim.

Regarding the second element, in the 2003 and 2004 VCAA 
letters, the RO informed the veteran that it would obtain any 
VA medical records or any private medical records if the 
veteran completed a consent form for such records.  

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.

The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision and 
statement of the case of the reasons for the grant of service 
connection and the assignment of a 10 percent evaluation and 
the subsequent denial of his claim for an evaluation in 
excess of 10 percent and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Such notice was provided to the veteran in April 2006, at 
which time a Supplemental SOC (SSOC) was also issued.  

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records, examinations and statements 
pertinent to the claim on appeal are in the claims file and 
have been reviewed by both the RO and the Board in connection 
with the veteran's claim.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 38 
C.F.R. § 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOCs, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve a higher rating for 
his service-connected condition.  See Dingess, 19 Vet. App. 
at 473.  For these reasons, the Board concludes that the VA 
has fulfilled the duty to assist the appellant in this case.

Factual Background

The service medical records reflect that the veteran was 
repeatedly treated for a fungus infection of the feet 
bilaterally.   

The veteran filed an original compensation claim for fungus 
on both legs in November 2002.  In a statement provided in 
January 2003, the veteran indicated that he had a severe 
fungus infection on the feet and legs since 1945 when he was 
stationed in Saipan.  He reported that it had never 
completely gone away and still bothered him.  

Records from Dr. S. were requested, as the veteran indicated 
treatment from the source from 1998 forward.  Dr. S. replied 
to VA indicating that the last time he had examined the 
veteran was in 1995. 

VA medical records dated in 1999 and 2003 document that the 
veteran had an itchy rash on his legs which was treated with 
Lotrisone/Letrozole cream.  

A VA examination was conducted in June 2003 and the claims 
folder was reviewed.  The veteran gave a history of 
intermittent fungal infections of the ankles, lower legs, 
feet and hands, since service.  The veteran reported that he 
had tried many salves, creams and lotions, and was currently 
using Triamcinolone cream.  He said his condition was 
occasionally manifested by a red itchy rash and open sores 
that became weepy.  He denied fever or weight loss.  There 
were no malignant or benign neoplasms of the skin.  The 
veteran reported that post-service he had worked in a 
fluorite mine, sometimes working 900 feet underground and 
having to walk in water frequently due to the depth of the 
mine.  

On examination, the examiner noted that the veteran had 
venous stasis disease of the lower legs.  There was no rash 
on the head, face, neck or hands.  There was some old 
scarring of the shins in various stages of healing, with no 
keloid formations, adhesions, or indentions of the tissue.  
There was no acne or chloracne, and no scarring alopecia or 
alopecia areata.  There was no evidence of hydrosis.  The 
examination did reveal multiple spider nevi to the medial 
malleolus of both feet and pigment changes from the mid calf 
to the toes.  He had erythema with scaly soles bilaterally 
and there was no hair growth on the feet.  The pedal pulses 
were palpable in the dorsalis pedis and post tibial.  There 
was a trace of leg edema with none in the feet.  No blebs or 
vesicals were noted.  The examiner also observed that the 
arciform pattern of scaling on the feet was characteristic of 
tinea pedis.  Fine scaling was noted on the hands, but no 
rash was shown.  

Diagnoses of bilateral tinea pedis (described as reoccurring 
and chronic), as likely as not related to episodes in 
service; and venous stasis disease of the lower extremities 
with old scarring of the calves of both legs, most likely 
related to venous statis disease, were made.  

In a July 2003 rating decision, service connection was 
granted for bilateral tinea pedis and a non-compensable 
evaluation was assigned effective from November 5, 2002.

The record includes a medical statement dated in September 
2003 from Dr. S.  Dr. S. reported that he evaluated the 
veteran in August 2003 and reviewed the service medical 
records which showed treatment for fungus infections of the 
feet.  The veteran reported having brown discoloration of the 
lower extremities with itchiness of the feet.  On 
examination, brown discoloring on both lower extremities 
without skin opening was noted; Dr. S. attributed this to 
stasis dermatitis.  He also observed that there was 
subsequent edema with cellulitis, which the doctor presumed 
was a contributing factor with regards to the fungus 
infection of the feet.

In a Statement of the Case issued in December 2003, a 10 
percent evaluation was granted for bilateral tinea pedis, 
effective from November 5, 2002.  

In August 2004, the veteran submitted photographs for the 
record which revealed patchy discoloration of the skin on the 
shins, feet and ankles.  

A VA examination of the skin was conducted in September 2004 
and the claims folder was reviewed.  It was noted that the 
current treatment consisted of Triamcinolone cream; applied 
to both feet twice daily, with no side effects.  Skin 
symptoms consisted of peeling of the plantar surfaces of both 
feet with intermittent burning and itching of both feet.  
There were no systemic systems, fever or weight loss.  There 
were no malignant or benign neoplasms of the skin and no 
urticaria.  

Physical examination revealed diffuse peeling of the skin on 
the plantar surfaces of both feet.  There were no blistering 
areas and no weeping or rashes.  The interdigital areas were 
clear.  The fungal infection affected only the skin of the 
plantar surfaces of both feet, constituting about 1% of a 
non-exposed area.  There were no exposed areas that were 
affected and there was no scarring or disfigurement.  There 
was no acne or chloracne and it was observed that the face 
and neck were not affected.  There was no scarring or 
scarring alopecia.  There was no hyperhidrosis of the feet.  
A diagnosis of chronic dermatophytosis of the feet was made.

In April 2005, another medical statement was offered by Dr.S. 
following evaluation of the veteran in March 2005.   At that 
time, bilateral lower extremity brownish discoloration 
involving the lower extremities and the dorsal aspect of the 
feet was evident.  Dr. S. estimated that this covered about 
18% of the total body surface and indicated that the 
veteran's condition was compatible with chronic stasis 
dermatitis and hyperpigmentation.  

The veteran provided a statement in April 2005 indicating 
that itching and blistering covered about 30% of his entire 
body, affecting the legs, arms, face and neck.

VA records dated from 2003 to 2005 reflect that the veteran 
was treated for stasis dermatitis and venous insufficiency 
during that time, with symptoms including a rash on the legs 
with irritation, pigmented skin of the lower extremities and 
feet, as well as scaling and peeling skin of the feet.

In May 2006, another medical statement was offered by Dr.S. 
following evaluation of the veteran in April 2006.  At that 
time, the veteran had scattered areas of erythematous lesions 
on the face, arms and trunk, as well as diffuse erythematous 
lesions on both extremities.  It was noted that the veteran 
suffered from chronic dermatitis involving the face, trunk, 
and lower extremities.  Dr. S. estimated that this covered 
about 18% of the total body surface and indicated that the 
veteran's condition was indicative of chronic stasis 
dermatitis with hyperpigmentation.  This evidence was 
accompanied by a waiver dated in July 2006.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran's service-connected bilateral tinea pedis is 
currently rated as 10 percent under Diagnostic Codes 7813-
7806.  VA revised the criteria for evaluating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (2002).  Inasmuch as the veteran's claim was 
filed in November 2002, only the revised rating criteria are 
applicable to the claim and this criteria has been furnished 
for the veteran in the December 2003 SOC and the March 2005 
SSOC.  

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2006).  In this case, the veteran's skin disorder should be 
rated under dermatitis, as the veteran's condition has been 
repeatedly diagnosed as chronic stasis dermatitis with 
hyperpigmentation, and the clinical evidence does not include 
any medical findings reflecting that the primary 
manifestations of the skin disorder are consistent with of 
disfigurement of the head, face, or neck or of scarring.

Under the revised rating criteria provided by Diagnostic Code 
7806, a noncompensable (zero percent) rating is assigned 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12 months.  A 10 percent 
rating is assigned where at least 5 percent but not more than 
20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a 10 percent 
rating under the revised rating criteria of Diagnostic Code 
7813.  Competent medical evidence of record, including VA 
examination reports dated in June 2003 and September 2004 and 
VA records dated from 2003 to 2005, as well as medical 
statements from Dr. S. dated in 2003, 2005, and 2006, show 
that the veteran's primary symptoms of bilateral tinea pedis 
include brownish discoloration affecting both lower 
extremities and the feet, scaling and peeling of the feet, 
and occasional rash with itchiness.  

The evidence of record does not show that the veteran's 
service-connected skin disability involves 20 to 40 percent 
of the entire body; 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during a twelve 
month period.  In this regard, Dr. S. has twice opined 
following evaluation of the veteran in 2005 and 2006 that the 
veteran's tinea pedis is estimated to be affecting 18% of the 
skin of his total body surface.  On VA examination conducted 
in September 2004, the examiner noted that the fungal 
infection affected only the skin of the plantar surfaces of 
both feet, constituting about 1% of a non-exposed area.  
Photographs of record also reflect that the 
discoloration/hyperpigmentation of the skin is primarily 
limited to the shins, ankles and feet, bilaterally. 

In addition, the veteran has reported that he has used a 
variety of salves, creams and lotions to treat his skin 
condition, and he has reported (and VA records show) that he 
has used Triamcinolone cream in recent years.  The evidence 
clearly reflects that the skin condition has never been 
treated with, and accordingly it does not require the use of, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the twelve month period. 

Based on the above findings, the preponderance of the 
evidence is against the claim for entitlement to a disability 
rating in excess of 10 percent for bilateral tinea pedis.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2006).

ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinea pedis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


